
	

115 HR 373 IH: Refusing to Assist Paying for United Nations Actions Against Israel Act
U.S. House of Representatives
2017-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		1st Session
		H. R. 373
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2017
			Mr. Gohmert introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To withhold United States assessed and voluntary contributions to the United Nations, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Refusing to Assist Paying for United Nations Actions Against Israel Act. 2.United States assessed and voluntary contributions to the United NationsNo funds are authorized to be appropriated or otherwise made available for assessed or voluntary contributions of the United States to the United Nations or to any organ, specialized agency, commission, treaty or treaty body, or other affiliated body of the United Nations and the United Nations System, until such time as United Nations Security Council Resolution 2334, regarding Israel’s Settlements in the West Bank and East Jerusalem, is repealed in its entirety.
 3.Interest on withheld paymentsNo funds are authorized to be appropriated or otherwise made available to pay interest on assessed or voluntary contributions that are withheld under this Act.
 4.NotificationEffective on the date of the enactment of this Act, the Secretary of State shall notify the United Nations of the provisions of this Act.
